53DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2,7-8,12-13,16-17,19-24, 40-41 and 46-47 are rejected under 35 U.S.C. 102a1 as being anticipated by Corin (US20090050404).
With respect to claim 1 Corin discloses a sound dampening device adapted to be arranged inside a duct (see figures 3-7 ) the sound damping device comprising:
A first element (bottom layer in figure 7) including at least one first wall of a first channel having a first channel inlet and a first channel outlet; and
A second element (top layer in figure 7 indicated a 5 in figure 7 ) including at least one second wall of a second channel having a second channel inlet and a second channel outlet (see flow path through layers as shown in figure 7 ),
Wherein said first and second elements together form a stack or roll (see figure 3) having an inlet region and an outlet region, said inlet and outlet regions being substantially opposite to one another,
Wherein at least a portion of at least one of said first and second elements comprises an acoustic energy dissipative sheet material (see paragraph 58 described as such),

Wherein said second element comprises a second guide means further defining said second channel (refer again to paragraph 52 walls perpendicular to the first and second walls), and
Wherein said first and second guide means are arranged in relation to one another such that the first channel forms a first angle in relation to the second angle (that is to say they are parallel to one another).
With respect to claim 2 Corin further discloses wherein said first guide means comprises a first guide member close to the first channel inlet and wherein the second guide means comprises a second guide member close to the second channel inlet (see again paragraph 52 there being a plurality of perpendicular walls at least one could be considered to meet the respective limitations).
With respect to claim 7 Corin discloses (see figure 7 and paragraph 57 which discloses three or more sheets and thus discloses a fourth sheet)
A third element including at least one third wall of a third channel having a third channel inlet and a third channel outlet (see figure 7);
A fourth element (disclosed by paragraph 0057) including at least one fourth wall of a fourth channel having a fourth channel inlet and a fourth channel outlet,
Wherein said third and fourth elements together forming a stack or roll together with the first and second elements (see again figure 7 and paragraph 0057),
Wherein at least a portion of at least one of said third and fourth elements comprises an acoustic energy dissipative sheet material (discloses as being made of the same materials as the first and second sheets),
Wherein said third element comprises a third guide means further delimiting said third channel,

Wherein said third element is arranged in relation to said second element in such a way that the third channel forms a second angle in relation to the second channel (parallel to), and
 Wherein said fourth element is arranged in relation to said third element in such a way that the third channel forms a third angle in relation to the fourth channel (parallel to).
With respect to claim 8 Corin further discloses wherein the first and third channels are directed in substantially the same direction and the second and fourth channels are directed in the same direction (that are in this instance all directed in the same direction).
With respect to claim 12 Corin further discloses wherein at least one of said first or second elements includes the wall of a neighboring element (see figure 3).
With respect to claim 13 Corin further discloses wherein at least one of said first or second elements includes and intermediate wall (see figure 7 and the three layer nature thereof) separating said element from a neighboring element.
With respect to claim 16 Corin further discloses (see elements 51 in figure 5) a housing or frame adapted to support said stack or roll, said housing or frame being adapted to fit inside said duct.
With respect to claim 17 Corin further discloses (see figures 5-7) wherein said housing or frame is adapted to keep the stack or roll inside said duct in such a way that a bisector of the inlets of the first and second channels is directed substantially in the flow direction of said duct.
With respect to claim 19 Corin further discloses wherein said first and second walls are formed as plates, said plates being shaped as a parallelogram or a disc (disc shape shown in figure 3).
With respect to claim 20 Corin (paragraph 31) further discloses wherein said acoustic energy dissipative sheet material is made of any one of plastic, metal hard metal and ceramics.

With respect to claim 22 Corin (paragraph 0030) further discloses wherein said acoustic energy dissipative sheet material is provided with micro perforations such as micro slits.
With respect to claim 23 Corin further discloses (see the teachings of paragraph 56 to use sintering and the teaching of paragraph 30 that the material which would be sintered is metal) wherein the acoustic energy dissipative sheet material is sintered metal or sintered cemented carbide.
With respect to claim 24 Corin further discloses (paragraph 89) wherein the thickness of said energy dissipative sheet material is in the range as claimed.
With respect to claim 40 Corin further discloses (paragraph 89) wherein the thickness of said acoustic energy dissipative sheet is in the claimed range.
With respect to claim 41 Corin further discloses (paragraph 89) wherein the thickness of said acoustic energy dissipative sheet is in the claimed range.
With respect to claims 46 and 47 Corin further discloses wherein the protrusions and indentations are arranged such that the total cross sectional area of said channel is substantially constant (paragraphs 11 and 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 3-5,9-10,14-15,18,25-26, 29-30,37-39,42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Corin (US20090050404).

Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 4 Corin (paragraph 52) discloses the guide members serving to define the perpendicular surface defining the channel, this teaching when taken in conjunction with the provision to have multiple such walls would therefor obviously define the spaces in the lateral direction in the manner as claimed.
With respect to claim 5 Corin further discloses wherein the total cross sectional area of the first channel and the second channel corresponds substantially to that of the cross sectional area of the duct inside which the sound damping device is adapted to be mounted such that the sound damping device does not cause a substantial pressure drop (implicit in the small reduction of the cross sectional area, see paragraph 56) from the first and second channel inlet to the first and second channel outlets respectively.
	With respect to claim 9 Corin as modified discloses the presence of the guide members in the channels between the first and second elements. Corin further discloses the presence of the third and fourth elements (paragraph 57) it would have been obvious to one of ordinary skill in the art to apply the guide member teachings to these third and fourth flow channels as this would extend only the already known teachings which use the same parts.

With respect to claim 14 Corin further discloses wherein the first wall is provided with protrusions and indentations constituting distance holding members in relation to a neighboring wall (as best understood this is meant that the protrusions are arranged such that they interact with one another in such a way to provide a consistent cross section).
With respect to claim 15 Corin (paragraphs 11 and 56) further discloses wherein the protrusions and indentations are arranged such that the total cross sectional area of the channel is substantially constant (the total cross section being constant is implicit in the disclose of paras 11 and 56)>
With respect to claim 18 Corin (see para 11 and para 56) discloses the invention as claimed except the express disclose of at least 70% of said stack, such a teaching is implicit in the intent of minimizing the space taken by the film members but not expressly taught. The decision to select at least 70% would have been an obvious matter of optimization of the device.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Corin establishes the result effect by discussing the amount of cross sectional flow space being maximized by minimizing the amount of space taken by the films themselves.
With respect to claim 25 Corin discloses an element that has a flow resistance (a porous member will inherently have such a resistance) but does not expressly disclose the selection of the claimed range. It would have been obvious to select such a range based upon the desired outcome of reducing the sounds. 

With respect to claim 26 Corin further discloses wherein said acoustic energy dissipative sheet material comprises a membrane damping material having a thickness in the claimed range (para 56) as it regards the non-perforated structure. Corin also discloses (paragraphs 85-88) the presence of sheets which “can” be perforated and as such the perforations are optional as opposed to a description of “must be” or similar. One of ordinary skill in the art having the teachings of Corin would therefore have found it obvious to contemplate non-perforated membrane walls as well as perforated ones.
Corin thereby renders obvious the limitations of claim  26.
With respect to claim 29 Corin further discloses  a sound damping device adapted to be arranged inside a duct having a general flow direction as claimed except for the express provision of a plurality of first and second elements in the manner claimed. There is the discussion of using a plurality of the elements and a plurality of the guide means. One of ordinary skill in the art would have found such a combination as obvious given that a mere duplication of parts has been held to be obvious. 
With respect to claim 30 Corin discloses the interaction of the indentations in a way that locates the device. It would have been obvious  as in above rejection of claim 14.
With respect to claims 37-39 regarding the specific claimed ranges, it would have been a mere matter of optimization given the teachings of Corin paragraphs 11 and 56. It has been held it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 42-43 Corin discloses an element that has a flow resistance (a porous member will inherently have such a resistance) but does not expressly disclose the selection of the 

With respect to claims 44-45 Corin further discloses wherein said acoustic energy dissipative sheet material comprises a membrane damping material having a thickness in the claimed range (para 56) as it regards the non-perforated structure. Corin also discloses (paragraphs 85-88) the presence of sheets which “can” be perforated and as such the perforations are optional as opposed to a description of “must be” or similar. One of ordinary skill in the art having the teachings of Corin would therefore have found it obvious to contemplate non-perforated membrane walls as well as perforated ones.
Corin thereby renders obvious  the limitations of claims  44-45.
3. Claims 6,11,27-28,31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Corin (US20090050404) in view of Heed (US20040074694).
With respect to claim 6 Corin discloses the invention as claimed except wherein the first angle is in the range of 10-150 degrees. 
Heed discloses alternating the channel directions in a damping member such that the angle between the channels falls between the range of 10-150 degrees (roughly 90 degrees is shown in figure 3 paragraph 0023).
It would have been obvious to combine the teachings of Heed to provide the perpendicular directions to provide a stable and nonrattling package (paragraph 0016 of Heed).
With respect to claim 11 Corin as modified by heed further discloses wherein the second angle is in the range of 10-150 degrees. As in the above case of the first angle this would provide for stability.
With respect to claims 27 and 28 Heed discloses an angle (see figure 3) of substantially 90 degrees, this angle is selected for stability and to reduce rattling of the structure. 
With respect to claims 31-36 Corin as modified discloses the angles in the ranges as claimed (see figure 3 of Heed) to enhance stability and reduce rattling.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Florte (US10190312) discloses a sound absorbing material; Mueller (US7661510) discloses a method of manufacturing a lightweight sound reduction sheet; Garnier (US20200143785) discloses an acoustic absorption structure; Hotzeldt (US20090090580) discloses a sandwich element; EP3450738 discloses an acoustic resonant structure; Nampy (US9704467) discloses an acoustic panel with corrugated baffles and Zwick (US6821607) discloses a stacked foil layers of alternating corrugation directions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FORREST M PHILLIPS/               Examiner, Art Unit 2837